Order entered November 6, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01277-CV

                               HAROLD HASWELL, Appellant

                                                V.

                                     CACH, LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01615-2016

                                            ORDER
       This appeal was abated April 11, 2017 due to bankruptcy. Asserting the bankruptcy has

been discharged, appellee has filed a motion to reinstate the appeal and dismiss.

       We GRANT the motion to the extent we REINSTATE the appeal. As to the portion of

the motion seeking dismissal, we DENY the motion. In denying the request to dismiss, we note

appellee brought the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)(B). That

rule allows the Court, in accordance with an agreement signed by the parties or their attorneys, to

set aside the trial court’s judgment without regard to the merits and remand the case to the trial

court for rendition of judgment in accordance with the agreement.           See TEX. R. APP. P.

42.1(a)(2)(B). Appellee’s motion, however was signed only by his counsel.
        By letter dated October 14, 2019, we informed appellee that appellant’s signature was

required and allowed him an opportunity to file an amended motion complying with the rule. To

date, an amended motion has not been filed.

        At the time the appeal was abated, appellant’s brief had been filed and appellee’s brief

was due to be filed. Accordingly, we ORDER appellee to file its brief no later than December 6,

2019.

                                                    /s/    ERIN A. NOWELL
                                                           JUSTICE